Citation Nr: 0934076	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disability, 
including asbestosis, chronic obstructive pulmonary disease 
(COPD) and bronchopneumonia, to include as residual to 
asbestos exposure or an in-service partial lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio.

In July 2009, the Veteran testified at a personal video 
conference Board hearing over which the undersigned Acting 
Veterans Law Judge presided.  A copy of the transcript from 
the hearing has been associated with the Veteran's claims 
folder.  

The Board notes that the April 2006 rating decision denied 
separate claims of entitlement to service connection for 
COPD, emphysema, residuals of a partial lobectomy, and 
bronchopneumonia.  In May 2006, he submitted a "notice of 
disagreement with the VA's decision to deny service 
connection for a lung condition."  While the Veteran later 
specifically references bronchopneumonia and spontaneous 
pneumothorax, the Board has construed the first sentence of 
this notice of disagreement to include the COPD and emphysema 
claim.  The Board has therefore recharacterized the issue on 
appeal and removed the new and material evidence requirement. 

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The preponderance of the evidence is against finding that a 
current lung disability had its onset in service or is 
etiologically related to any incident, disease, or exposure 
during the Veteran's active service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; and (3) the information and evidence the claimant is 
expected to provide.

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2005 
and October 2005.  These notice letters informed the Veteran 
that he could provide evidence to support his claim for 
service connection or the location of such evidence and 
requested that he provide any evidence in his possession.  
The letters notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the Veteran was satisfied under 
the circumstances of this case. 38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  An August 2008 letter fully 
addressed the Dingess requirements and provided further 
notice of the elements discussed above.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a 'readjudication 
decision' that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication 'cures' any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the August 2008 notice was provided to the Veteran, the 
claim was readjudicated in a March 2009 SSOC.

To the extent it could be argued that there was a timing 
error, overall, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In any 
event, as the claim is denied, any matter as to the 
assignment of a disability rating or effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment and personnel records are associated with 
claims file.  Post-service private treatment records have 
also been obtained.  The appellant has not identified any 
additional medical evidence.  

The Veteran was afforded VA examinations in February 2006 and 
September 2008.  38 C.F.R. § 3.159(c) (4).  Clarifying 
addenda to the February 2006 examination report were 
submitted in March 2006, and a VA opinion was obtained in 
February 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that these 
examination reports, when taken together, provide an adequate 
basis on which to decide the Veteran's claim.  These reports 
are thorough and consistent with contemporaneous treatment 
records.  The examiners elicited from the Veteran his history 
of complaints and symptoms, and provided clinical findings 
detailing the results of his examination.  The February 2009 
opinion thoroughly discusses the evidence of record and 
provides rationale to support the examiner's conclusions.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed) For these reasons, the Board 
concludes that the examination reports in this case are 
adequate upon which to base a decision.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Lung Disability

In August 2005, the Veteran submitted a claim of entitlement 
to service connection for a lung disability, to include 
residuals of asbestos exposure, incurred during active duty 
in the United States Navy (Navy) sometime between 1963 and 
1964.

Service connection may generally be granted for a disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in or aggravated by service.  38 C.F.R. § 
3.303(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to claims involving service connection for asbestos-
related disease, although there are no special statutory or 
regulatory provisions, VA has provided guidelines for 
addressing claims in the Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that the most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesothelioma of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, and asbestos cement sheet and pipe 
products.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
The latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  
Significantly, the requisite exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease). The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre- and post-service; and 
it should be determined if there is a relationship between 
asbestos exposure and the claimed disease.  Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, 7.21 (January 31, 1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), affirmed Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran essentially claims that sometime between 1963 and 
1964 during active duty aboard a destroyer in a shipyard in 
Norfolk, Virginia, he was exposed to asbestos which caused 
his current lung disability.  See Hearing Transcript, July 
2009 at 10-11; Statement in Support of Claim, October 2005.  
With regard to his recent, recurrent pneumonia, he contends 
that the pneumonia that he incurred in service has been 
chronic since that time.  See Hearing Transcript, July 2009 
at 10-11.  He denies any asbestos exposure post-service.  

A September 2001 private treatment record reflects that the 
Veteran was diagnosed with COPD.  His COPD requires three 
liters of outpatient oxygen daily.  See VA Examination 
Report, September 2008.  The Veteran has also been diagnosed 
with chronic interstitial pulmonary disease and possible 
asbestosis, see Private Treatment Records, February 2002 and 
June 2008, right lung nodules that have been stable since 
July 2002, see Private Treatment Record, January 2004, a mild 
restrictive impairment, see Private Pulmonary Function Test 
(PFT) Report, July 2005, and mild pulmonary hypertension, see 
Private Echocardiogram, October 2007.  Hickson element (1) is 
therefore satisfied.

Concerning Hickson element (2), in-service incurrence of 
disease or injury.  The Board will separately discuss disease 
and injury.

As to there being an in-service injury (exposure to 
asbestos), VA must determine whether military records 
demonstrate asbestos exposure during service.  M21-1, Part 
VI, 7.21(d)(1).  The Veteran's service personnel records 
reflect that his occupation during that time was that of an 
electrician's mate (EM3).   In an October 2005 statement in 
support of his claim, the Veteran explained that while aboard 
the naval destroyer in the Norfolk, Virginia shipyard for 
approximately nine months, he was exposed to asbestos and 
"galvanized smoke" from steel welding and cutting on the 
ship.  A statement of a fellow serviceman who served with the 
Veteran aboard the destroyer explained that one of their job 
duties was "fire watch," which involved ensuring that the 
ship did not catch fire from welding.  The fellow serviceman 
noted that he was with the Veteran on the quarterdeck "when 
his lung collapsed."  See Lay Statement, August 2008.  In 
light of the above, the Board concedes exposure to asbestos; 
and, thus the incurrence of an in-service injury.

There is also evidence of in-service disease.  As discussed 
in greater detail below, service treatment records (STRs) 
show that the Veteran was diagnosed and treated for 
bronchopneumonia.  STRs also document that the Veteran 
suffered two spontaneous pneumothoraces of the right lung, 
and that thoracotomies were performed.  A partial lobectomy 
of the right lung was performed in January 1964.

Having determined that elements (1) and (2) of Hickson have 
been established, the outcome the Veteran's claim for service 
connection turns on whether there is sufficient evidence 
establishing an etiological relationship between any current 
lung disability and the Veteran's in-service asbestos 
exposure, bronchopneumonia, or spontaneous pneumothoraces 
with thoracotomies and right partial lobectomy.  After 
reviewing and weighing all of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
finding such a relationship.

As an initial matter, the Board notes that no pertinent 
abnormalities were noted on the report of the June 1961 
enlistment examination.  Clinical evaluation of the 
respiratory system was determined to be normal at that time.

A January 1962 service treatment record reflects that the 
Veteran was diagnosed with and treated for bronchopneumonia 
in service.  

Between February and November 1963, service treatment records 
reflect that the Veteran suffered two spontaneous 
pneumothoraces (lung collapses) of his right lung, and 
thoracotomies were performed to reinflate the lung.  See 
Service Treatment Record, November 1963.  In December 1963, 
the Veteran was diagnosed with recurrent spontaneous 
pneumothorax of the right lung, and the report contains an 
impression that the condition did not preexist service.  See 
Service Treatment Records, March 1964.  A January 1964 
service treatment record reflects that the Veteran underwent 
a partial lobectomy of the right lung to treat his recurrent 
spontaneous pneumothoraces of the right lung.  See Service 
Treatment Record, March 1964.  A Report of Medical 
Examination pending service discharge indicated that his 
lungs and chest were normal.  However, he was noted to have 
scars of the torso, which were related to his thoracotomy.

A March 1967 private treatment record reflects that the 
Veteran suffered a spontaneous pneumothorax of the left lung.  
With regard to the Veteran's right lung (which suffered two 
spontaneous pneumothoraces in service and on which a partial 
lobectomy was performed in service) a March 1967 radiological 
report reflects an impression of a hard, calcified 
infiltration of the right upper lobe.  

A November 1968 private hospital record reflects that the 
Veteran was hospitalized for a second spontaneous 
pneumothorax of the left lung.  A radiology report prepared 
at that time reflects an impression of, among other things, 
slight pleural thickening of the left hemithorax.  See 
Private Radiology Report, January 1969.

Since 1968, there is no medical evidence that the Veteran has 
experienced any pneumothoraces (and he does not claim that he 
has).

In October 1982, about 18 years post-service, the Veteran was 
diagnosed with and treated for pneumonia.  For the next 21 
years, the record is silent as to any treatment for 
pneumonia.

Meanwhile though, an October 1983 private radiological report 
reflects an impression of bilateral pleural thickening.  A 
January 1986 private radiological report reflects that the 
Veteran had "pleural plaques over the upper portion of both 
lungs, particularly on the left."

A January 2000 private treatment record reflects that a right 
lung mass was detected and suspected of being carcinoma.  At 
the Board hearing, the Veteran testified that a biopsy was 
not performed in order to formally diagnose the lung mass 
because, according to his private physician, the risk of 
serious complications, including another lung collapse, did 
not outweigh the potential benefits.  See Hearing Transcript, 
July 2009 at 8.

A March 2000 private treatment record reflects that the 
Veteran was diagnosed with severe emphysema.

A January 2000 private radiology report reflects impressions 
of, among other things, linear parenchymal fibrosis in the 
Veteran's right lung as well as pleural thickening in both 
lungs.  

A February 2002 radiological report reflects impressions of 
COPD and chronic interstitial lung disease.  Around February 
2002, private treatment records reflect that the Veteran's 
diagnosis of severe emphysema was changed to severe COPD.

Since July 2002, private treatment records reflect that the 
Veteran's right lung nodules have been stable.  See Private 
Treatment Record, January 2004.

Between 2003 and 2009, the Veteran was treated for pneumonia 
13 times.  See Private Treatment Records, March 2003, August 
2004, December 2004, January 2005, March 2005, May 2007, 
October 2007, January 2008, February 2008, August 2008, 
September 2008, February 2009, May 2009.  Most of the above 
treatment records relating to the Veteran's pneumonia include 
notation of the Veteran having a  60 pack-year history of 
smoking and a history of asbestos exposure.

Several private facility CT scan and radiological reports 
prepared between 2000 and 2009 in connection with the ongoing 
treatment of the Veteran's COPD, recurrent pneumonia, and 
right lung nodules reflect impressions of pleural plaques 
(some reports reflect that they were "calcified"), chronic 
interstitial disease, and parenchymal fibrosis.  See, e.g., 
Private Treatment Records, January 2000, February 2002, June 
2008, February 2008, February 2009.  

A February 2006 VA examination report prepared by a VA 
physician who examined the Veteran, but without reviewing the 
claims file, reflects a diagnosis of moderate COPD due to and 
reduced total lung capacity (TLC) suggesting a mild 
restrictive ventilatory impairment.  The VA examiner opined 
however, that "helium dilution may underestimate TLC" (in 
the pulmonary function test report), and that a lung volume 
measurement would be ordered "by body box."  The VA 
examiner further opined that if lung volumes were still low 
when measured by body box, and if the partial lobectomy in 
service involved resection of the lung parenchyma, then it 
would be more likely than not that the Veteran's restrictive 
impairment was related to service.

A March 2006 addendum indicates that a "body box" VA 
pulmonary function test (PFT) was performed and that the 
results reflected "normal lung volumes", which "did not 
support a restrictive ventilatory impairment."  Again, the 
claims file was not available for review.  Cf. VA Examination 
Report, January 2007.

A September 2007 private treatment record prepared by Dr. 
H.M., a pulmonologist, in connection with treating the 
Veteran for a productive cough reflects an impression of, 
among other things, "lung infiltrates which can be seen with 
left ventricular dysfunction but cannot exclude possibility 
of secondary to previous asbestos exposure."

A detailed February 2008 private treatment record prepared by 
Dr. M.K., a pulmonologist, in connection with treating the 
Veteran for an episode of pneumonia reflects an impression 
that that, in addition to pneumonia and COPD, the Veteran had 
"known chronic obstructive pulmonary disease and some 
interstitial disease/possible asbestosis."  His complaints 
during this examination were related to right lower lobe 
pneumonia and associated acute exacerbation of his COPD.  

A June 2008 private radiology report noted findings of 
"[h]yperinflation, calcified pleural plaques and chronic 
interstitial changes [that] are again noted consistent with 
history of COPD."

In September 2008, the Veteran was provided with a second VA 
examination relating to his claim for a lung disability; and, 
at this examination, the claims file was available for 
review.  The VA examination report reflects a diagnosis of 
moderate COPD, and the VA examiner opined that the Veteran's 
COPD was "more likely than not" related to the Veteran's 60 
pack-year history of cigarette smoking, and that it was not 
related to the Veteran's in-service asbestos exposure and 
"not likely" related to the Veteran's in-service pneumonia, 
spontaneous pneumothoraces, and partial right lung lobectomy.

In February 2009, a VA pulmonologist reviewed the entire 
claims file in order to determine whether the Veteran's 
current lung disability was related to service.  With regard 
to the Veteran's in-service asbestos exposure, the VA 
examiner opined that it was "less likely than not" that the 
Veteran had a current asbestosis disability, that the 
Veteran's need for oxygen was "highly likely due to the COPD 
and not related to the asbestos exposure," and that any 
asbestos exposure "is not aggravating the COPD."

With regard to the in-service partial lung lobectomy, the VA 
pulmonologist opined that residuals of the lobectomy, if any, 
would be expected to cause restriction, manifested primarily 
in reduced total lung capacity (TLC), but that the Veteran 
had normal TLC, and, based thereon, it was unlikely that the 
procedure aggravated the Veteran's current COPD.  The 
examiner also noted that PFTs in 2006 also demonstrated gas 
trapping, which is the most likely cause of the reduced FVC 
and is due to COPD and not the lung resection.  Furthermore, 
the FEV1 and FEV1/FVC ratio reflected primarily the COPD.  
The examiner stated that a partial lobectomy is not 
sufficient to cause hypoxemia, so the Veteran's hypoxemia and 
need for continuous oxygen is a result of the severe COPD and 
not the partial lobectomy.  It was noted that the TLC is 
actually the most accurate indicator of the effects of the 
partial lobectomy on lung function.  In view of the normal 
TLC, the examiner found it less likely than not that the 
partial lobectomy is aggravating the COPD.

With respect to the issue of whether the Veteran has a 
current lung disability residual to in-service asbestos 
exposure, the VA pulmonologist noted that some private 
medical records indicated the Veteran has pleural plaques, 
while others, including those by Dr. H.M., the Veteran's 
pulmonary physician, stated that the Veteran had a history of 
asbestos exposure, but did not mention any overt asbestos-
related pulmonary disease, and did state that the Veteran had 
COPD.  The examiner noted that chest x-ray reports at the 
Cleveland VA do not indicate the presence of pleural plaques.  
The VA pulmonologist explained that an asbestos-related 
disease would manifest on a PFT with reduced TLC and reduced 
DLCO, yet the PFT he reviewed did not reflect reduced TLC, 
and although DLCO was reduced, it was not indicative because 
the Veteran had severe COPD, which can reduce DLCO as well.  
The 2006 Cleveland VA chest x-ray report did demonstrate ill-
defined increased density involving the lingula only, whereas 
in 2008 there were bilateral basilar interstitial changes.  

The examiner noted that the Veteran's asbestos exposure 
occurred approximately 40 years ago.  He opined that it was 
unlikely that (a) asbestos related interstitial lung disease 
would initially appear in only one lung and (b) such remote 
asbestos exposure would result in the Veteran developing 
bilateral prominent markings between 2006 and 2008.  The 
examiner concluded that it was much less likely than not that 
the Veteran has asbestosis, the interstitial lung disease.  
He again noted that the need for oxygen is highly likely due 
to the COPD and not related to the asbestos exposure while in 
the military.  He also opined that the asbestos exposure is 
not aggravating the COPD.  

With regard to the Veteran's alleged residuals of in-service 
bronchopneumonia, the VA pulmonologist opined that because 
the single episode in service was uncomplicated and responded 
well to treatment, and because the Veteran was a young adult 
at the time, it would not be expected to cause any long-term 
residuals.

In July 2009, a private treatment record prepared by Dr. 
H.M., the Veteran's pulmonologist, reflects an opinion that 
with regard to, among other things, the Veteran's COPD and 
recurrent pneumonia, the Veteran's history of asbestos 
exposure "probably aggravated some of the underlying process 
and also predisposed him for other conditions."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

With regard only to the Veteran's recurrent pneumonia, the 
Board finds that the preponderance of the evidence 
demonstrates it is not related to the single episode of 
bronchopneumonia in service.  As noted in the service 
treatment records, the Veteran's bronchopneumonia resolved 
itself in service, he did not suffer another episode of 
pneumonia until 1982, 18 years post-service, and after that, 
the Veteran was not diagnosed with pneumonia for another 21 
years.  There is no chronicity of symptomatology since 
service.  Such weighs against the Veteran's claim.  The Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  
Moreover, as noted, the February 2009 VA opinion indicated 
that the Veteran's single episode of pneumonia in service had 
not resulted in any chronic ("long-term") residuals.  No 
competent evidence has been proffered that contradicts this 
opinion.

Consideration has also been given as to whether service 
connection is warranted for the residuals of the in-service 
spontaneous pneumothoraces and partial lobectomy.  However, 
aside from the scars related to the thoracotomies and 
lobectomy, which are service connected, the Board finds that 
no chronic disability of the lungs has been associated to 
either condition.  The results of the 2006 body box pulmonary 
function tests did not reveal a restrictive ventilatory 
defect, which the examiner stated would have been positive 
evidence a relationship between the Veteran's current 
respiratory problems and his lobectomy.  Further, in his 
February 2009 opinion, the VA pulmonologist clearly indicated 
that it was "less likely than not" the Veteran's 
spontaneous pneumothoraces and/or artial right lung lobectomy 
had caused or aggravated his COPD.  Again, the Veteran has 
not submitted any competent evidence to refute these negative 
findings.

The Board also finds that the preponderance of the competent 
evidence of record is against the Veteran's claim of 
entitlement to service connection for the remaining lung 
disabilities on appeal.  Specifically, the Board finds that 
preponderance of the evidence is against finding that the 
Veteran's COPD is due to his military service, including his 
in-service asbestos exposure.  In this regard, the Board 
finds that the VA examination reports, and particularly the 
February 2009 VA opinion, to be the most probative evidence 
of record.  

While the February 2009 VA physician did not personally 
examine the Veteran, his opinion is based on a thorough 
review of the claims folder, including two prior VA 
examination reports and multiple private records containing 
detailed clinical findings and observations.  See Nieves- 
Rodriguez v. Peake.  This report was authored by a 
pulmonologist with the appropriate education, training, and 
expertise to review the Veteran's claims file and opine as to 
the etiology of his current lung disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The VA pulmonologist 
discusses the pertinent medical evidence in great detail, 
explaining the significance of various test results and 
explaining why the findings indicate the Veteran has COPD as 
a result of his history of smoking rather than asbestosis or 
other pulmonary disability as a result of in-service asbestos 
exposure.  

In contrast, the private medical evidence does not 
probatively support the assertion that the Veteran has a 
current disability of the lungs that is related to in-service 
asbestos exposure.  The September 2007 statement from Dr. 
H.M. and February 2008 statement from Dr. M.K. were 
speculative in nature.  There is a long line of cases where 
the Court has rejected medical opinions as being too 
speculative.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship.  A diagnosis stating that the veteran appellant 
was "possibly" suffering from schizophrenia was also deemed 
to be too speculative.  Morris v. West, 13 Vet. App. 94, 97 
(1999).  Both opinions indicated that it was only 
"possible" that the Veteran's current respiratory problems 
(lung disability) were related to his in-service exposure to 
asbestos.  Indeed, as stated in the February 2009 VA opinion, 
the private physicians note the Veteran's past asbestos 
exposure but do not actually diagnose a disability that is 
related to asbestos exposure.  In view of the aforementioned 
precedent decisions, the Board finds that the September 2007 
and February 2008 opinions have limited probative value.

The July 2009 report from Dr. H.M. was more definitive by 
using "probably" rather than "possible."  However, the 
opinion itself was vague.  Rather, than identifying a 
disability or disabilities that he believed was "probably" 
related to asbestos exposure, Dr. H.M. used ambiguous 
terminology such as "underlying process" and "other 
conditions."  The underlying process and other conditions 
are not clearly identified.  The opinion is therefore ill-
defined and, in the Board's opinion, appears to have been 
intentionally worded to avoid making a direct opinion.  The 
February 2009 opinion, by contrast, is clear and direct; and, 
therefore, it is a much more probative opinion.  

The only remaining evidence of record in support of the 
Veteran's claim consists of the Veteran's personal statements 
that his lung disabilities are related to his active service, 
to include asbestos exposure, bronchopneumonia, spontaneous 
pneumothoraces, and partial lobectomy.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experienced pain or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  
As such, the Veteran's assertions regarding the etiology of 
his current lung disability is of little probative value.  
Conversely, as noted above, the February 2009 VA examiner's 
opinion is of tremendous evidentiary weight as the rationale 
was based on not only an examination of the Veteran but a 
review of the claims file which included the Veteran's 
private and VA treatment records and service treatment 
records.  The Board finds the VA examiner's opinion to be 
persuasive and the most probative evidence on file with 
regard to nexus.  As the evidence fails to establish a 
medical nexus between the Veteran's currently diagnosed lung 
disability and service, the claim must fail.  See Hickson, 
supra.

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran's current lung 
disability is a result of his military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2008), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a lung disability, including 
asbestosis, COPD and bronchopneumonia, to include as residual 
to asbestos exposure or an in-service partial lobectomy, and 
the claim must be denied.

 
ORDER

Entitlement to service connection for a lung disability, 
including asbestosis, COPD and bronchopneumonia, to include 
as residual to asbestos exposure or an in-service partial 
lobectomy, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


